lHa-£3<?-e£




             IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                       NO. PD-1649-12

                                                                           MAR 2 f 2013
                          CHRISTOPHER PACHECO, Appellai^,SHERRY WlUAMSON, CLERK
                                                                    -~~"                  -Deputy
                                              v.



                                  THE STATE OF TEXAS


           ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                     FROM THE ELEVENTH COURT OF APPEALS
                                    BASTROP COUNTY


              Per curiam. Keasler and Hervey, JJ., dissent.

                                         ORDER


       The petition for discretionary review violates Rule of Appellate Procedure 9.3(b)

because the original petition is not accompanied by 11 copies.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this Order.

Filed: March 20, 2013
Do Not Publish